Citation Nr: 0309251	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  00-11 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound to the right arm.  

2.  Entitlement to service connection for residuals of a 
shrapnel wound to the head.  

3.  Entitlement to service connection for a skin disability, 
claimed as jungle rot, of the feet.  

4.  Entitlement to service connection for hypertension, 
claimed a secondary to post traumatic stress disorder.  

5.  Entitlement to service connection for residuals of a 
cerebrovascular accident and heat exhaustion, claimed as 
secondary to post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claims for service connection for a skin 
disability, for residuals of shrapnel wounds to the head and 
right arm, for hypertension, and for residuals of a 
cerebrovascular accident.  He responded with a timely Notice 
of Disagreement, and was sent a Statement of the Case.  He 
then filed a timely substantive appeal, perfecting his appeal 
of these issues.  

In November 2001, this appeal was remanded by the Board for 
additional development.  It has now been returned to the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran participated in combat during active military 
service.  

3.  According to the credible medical evidence of record, the 
veteran has a scar of the right arm resulting from an in-
service shrapnel wound.  


CONCLUSION OF LAW

Entitlement to service connection for a shrapnel wound scar 
of the right arm is warranted.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  

The veteran seeks service connection for residuals of a 
shrapnel wound to the right arm.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2002).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran alleges he suffered a shrapnel wound to this 
right arm during service in Vietnam.  The veteran's service 
medical records related to his initial period of active duty 
from August 1968 to August 1970 are unavailable, and 
therefore this alleged injury cannot be confirmed.  However, 
according to the veteran's DD-214, he has received both the 
Combat Infantryman's Badge, indicative of participation in 
combat, and the Purple Heart Medal, indicative of combat-
related wounds.  Generally, in the case of any veteran who 
served in combat, satisfactory lay or other evidence of an 
injury incurred in service shall be accepted as sufficient 
proof of service incurrence of the injury if the evidence is 
consistent with circumstances of service and notwithstanding 
that there is no official record of service incurrence of the 
injury.  38 U.S.C.A. § 1154 (West 2002).  

In the present case, the veteran's military decorations 
confirm both that he served in combat, and was wounded 
therein.  While the available service records do not confirm 
the location of the veteran's injury, they also do not 
contradict his claim of a shrapnel wound to the right arm.  
Moreover, a February 2002 VA medical examination revealed a 1/2 
inch by 12 inch scar along the veteran's right arm.  The 
record contains no evidence of a post-service right arm 
injury.  Thus, in light of 38 U.S.C.A. § 5107, the Board 
finds that service connection for a scar of the right arm, 
resulting from an in-service shrapnel wound, is warranted.  


ORDER

Entitlement to service connection for a shrapnel wound scar 
of the right arm is granted.  




REMAND

In his March 2000 VA Form 9, the veteran reported that he is 
now receiving Social Security Disability benefits.  However, 
the records related to his Social Security claim are not yet 
associated with the claims folder.  Where VA has notice that 
the veteran is receiving, or applied to receive, Social 
Security Administration benefits, the records relied upon in 
making that determination are pertinent to a pending VA 
claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Therefore, the veteran's pending claims must be remanded in 
order for these records to be obtained.  

In light of the above, this claim is REMANDED for the 
following additional development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure full compliance with the VCAA's 
notification requirements and development 
procedures, codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  Any binding and pertinent Court 
decisions that are subsequently issued 
should also be considered.  Specifically, 
the RO must contact the Social Security 
Administration and obtain all medical 
records related to the veteran's claim 
for Social Security Disability benefits.  

2.  After any development required by the 
VCAA and/or this remand is accomplished, 
the RO must reconsider the claims on 
appeal.  If any of these claims remain 
denied, the appellant and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case and given the opportunity to 
respond.

Thereafter, the appeal should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



